

115 HR 3871 IH: Organic Farmer and Consumer Protection Act of 2017
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3871IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Faso (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Grothman, Mr. Rodney Davis of Illinois, Ms. Blunt Rochester, and Mr. Soto) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Organic Foods Production Act of 1990 to reauthorize and improve the national organic
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Organic Farmer and Consumer Protection Act of 2017. 2.Authorization of appropriations for national organic programSubsection (b) of section 2123 of the Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended to read as follows:
			
 (b)National Organic ProgramNotwithstanding any other provision of law, in order to carry out activities under the national organic program established under this title, there are authorized to be appropriated—
 (1)$15,000,000 for fiscal year 2018; (2)$16,500,000 for fiscal year 2019;
 (3)$18,000,000 for fiscal year 2020; (4)$20,000,000 for fiscal year 2021;
 (5)$22,000,000 for fiscal year 2022; and (6)$24,000,000 for fiscal year 2023.
					.
 3.Modernization and improvement of international trade technology systems and data collectionSection 2123 of the Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended by adding at the end the following new subsection:
			
				(d)Modernization and improvement of international trade technology systems and data collection
 (1)In generalThe Secretary shall modernize international trade tracking and data collection systems of the national organic program.
 (2)ActivitiesIn carrying out paragraph (1), the Secretary shall modernize trade and transaction certificates to ensure full traceability without unduly hindering trade, such as through an electronic trade document exchange system.
 (3)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available $5,000,000 for fiscal year 2019 for the purposes of—
 (A)carrying out this subsection; and (B)maintaining the database and technology upgrades previously carried out pursuant to subsection (c).
 (4)AvailabilityThe amount made available under paragraph (3) is in addition to any other funds made available for the purposes specified in such paragraph and shall remain available until expended..
		4.Recordkeeping, investigation, and enforcement
 (a)In generalSection 2120 of the Organic Foods Production Act of 1990 (7 U.S.C. 6519) is amended by adding at the end the following:
				
					(d)Collaborative investigations and enforcement
 (1)Information sharing during active investigationIn carrying out this title, all parties to an active investigation (including certifying agents, State organic certification programs, and the national organic program) may share confidential business information with Federal and State government officers and employees and certifying agents involved in the investigation as necessary to fully investigate and enforce potential violations of this title and regulations issued under this title.
 (2)Access to data documentation systemsThe Secretary shall have access to available data from cross-border documentation systems administered by other Federal agencies, including—
 (A)the Automated Commercial Environment system of the U.S. Customs and Border Patrol; and (B)the Phytosanitary Certificate Is­su­ance and Tracking system of the Animal and Plant Health Inspection Service.
 (3)Additional documentation and ver­i­fi­ca­tionThe Secretary, acting through the national organic program, has the authority, and shall grant an accredited certifying agent the authority, to require increased additional documentation or verification before granting certification, in the case of a known area of risk or when there is a specific area of concern, as determined by the Secretary or the certifying agent.
						.
 (b)Modification of regulations on Exclusions from CertificationNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall issue regulations to limit the type of operations that are excluded from certification under section 205.101 of title 7, Code of Federal Regulations, and any other corresponding sections.
 5.Additional accreditation authoritySection 2115 of the Organic Foods Production Act of 1990 (7 U.S.C. 6514) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Satellite offices and overseas operationsAs part of the accreditation of certifying agents under this section, the Secretary—
 (1)has oversight and approval authority over any certifying agent operating in a foreign country; and (2)shall require an annual authorization for each certifying agent that intends to operate in any foreign country..
 6.Annual reportSection 2122 of the Organic Foods Production Act of 1990 (7 U.S.C. 6521) is amended by adding at the end the following:
			
 (c)Annual reportNot later than March 1, 2019, and annually thereafter, the Secretary shall submit to Congress a report describing national organic program activities with respect to all domestic and overseas investigations and compliance actions taken pursuant to this title during the preceding year..
		